Citation Nr: 1106299	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an acquired psychiatric disorder variously claimed 
as posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from September 1971 to 
August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied the Veteran's claim of entitlement to 
service connection for PTSD.  Jurisdiction of his case is 
currently with the VA RO in Montgomery, Alabama.

In April 2009, the Veteran testified during a personal hearing at 
the RO and, in April 2010, he testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  Transcripts 
of both hearings are of record.

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As such, the Board has recharacterized the Veteran's claim on 
appeal to more accurately reflect the Court's holding in Clemons.  

The issue of entitlement to service connection for a 
dental disorder was raised by the Veteran in an August 
2009 written statement, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD and depression.  Prior to July 13, 
2010, service connection for PTSD required: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 38 
C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  
However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was 
amended to include a new paragraph (f)(3) that reads as follows, 
in pertinent part:

(f)(3) If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this 
amendment apply to the Veteran's claim.

In his written and oral statements, the Veteran indicated that he 
was subjected to stressful events while assigned to the USS 
MIDWAY when he worked on the flight deck and was part of a safety 
team that investigated accidents.  He said that the ship was 
positioned off the coast of Vietnam for two years, from 
approximately July 1973 to his discharge in 1975, and was 
considered in a combat zone for two weeks from late April to May 
1975 (see April 2010 hearing transcript, at page 6).  The Veteran 
testified that he experienced great stress and was treated on 
several occasions for work-related stress for which Valium was 
prescribed (Id. at 7-8).  He attributed his stress to the ship's 
support of missions that caused jet bombers to constantly fly off 
the carrier and said that his ship was involved in the evacuation 
of the American embassy in Saigon at the end of the war when it 
was repeatedly bombarded in April and May 1975 (Id. at 8-9, 11).     

In his July 2007 substantive appeal, the Veteran argued that his 
diagnosed depression began in service and was due to the stress 
and death to which he was exposed and ongoing worries regarding 
Vietnam, while serving aboard the USS MIDWAY.

In an August 2009 written statement, the Veteran said he was 
repeatedly referred to a psychiatric team aboard ship.  On one 
occasion, he said that he was disciplined at a Captain's Mast 
(Navy Trial) for an unauthorized absence and his punishment 
included restriction to the ship and seeing a psychiatrist for 
his "stress, depression, anger and hostility 
towards...subordinates".  On a second occasion, he indicated 
that he was referred to a psychiatrist after threatening and 
attacking an officer, then held under observation and placed on 
prescribed medication for depression and hostility.  He was 
referred to a psychiatrist a third time after becoming hostile to 
a commander during a stressful time "associated with the 
evacuation of Vietnam" when the Veteran said he was "stressed, 
anxious, depressed, and [scared]".  The Veteran indicated that 
he "was extremely bothered" by the way the evacuees were 
treated aboard ship.  He noted that during "our involvement in 
Operation Frequent Wind (The Evacuation of Saigon when South 
Vietnam fell)...we were trying to land as many of the South 
Vietnamese [h]elicopters on board as we could" and two crashed 
into the water, at the side of the ship, instantly killing 
numerous evacuees".  He listened as others screamed as they died 
and "stood by helplessly while they just drown[ed]".  

Service personnel records show that the Veteran was assigned to 
the USS MIDWAY from June 1973 to July 1975 and was assigned to 
the Safety Team Office where he performed administrative duties 
and assisted the Safety Team in accident investigation and 
special assignments.  A May 6, 1975 Naval administrative record 
indicates that he served aboard the USS MIDWAY from April 20 to 
May 2, 1975 during which the ship participated in special 
operations in a combat zone.  

Service treatment records reveal that, on August 29, 1973, the 
Veteran was seen in the ship's clinic and was observed to be 
nervous and sweating profusely.  He complained of work-related 
pressure.  Valium was prescribed for one week.  When seen the 
next day, the Veteran reported feeling less nervous on Valium and 
the prescription was not refilled.

However, records of any mental hygiene clinic/psychiatric 
evaluation(s) regarding the Veteran are not currently in the 
claims file.

The Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a) 
clearly states that service treatment records do not include 
records of mental health treatment.  Those records, like records 
of hospitalization in service, are filed separately from service 
treatment records.  For that reason a separate request for mental 
hygiene or mental health outpatient treatment records must be 
made.

VA and non-VA medical records, dated from 1983 to 2010, indicate 
that the Veteran has been variously diagnosed with anxiety and 
job-related stress (August 1983); dysthymia (July 2001); anxiety 
disorder (October 2004); dysthymic disorder (December 2004); PTSD 
(February 2005); depression and PTSD symtoms (January 2006); PTSD 
(related to ship duty off Vietnam in December 2006); PTSD and 
major depression (November 2009); and major depressive disorder 
(January 2010).

In June 2005, a VA examiner diagnosed the Veteran with major 
depressive disorder, and concluded that he did not meet the 
criteria for a diagnosis of PTSD.  However, the examiner did not 
render an opinion regarding the etiology of the Veteran's 
depression.

Here, the Board is of the opinion that the Veteran should be 
afforded another VA examination to determine the etiology of any 
diagnosed psychiatric disorder found to be present.

Current medical records regarding the Veteran's treatment at the 
VA medical center (VAMC) in Biloxi, dated after April 2010, 
should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center (NPRC) and any other appropriate 
state and federal department, and request 
a search for the Veteran's separately 
stored mental hygiene (or mental 
health)/psychiatric records, that should 
include records of adult appointment(s) 
dated from June 1973 to July 1975 for 
outpatient treatment for stress, 
depression, anxiety, and nervousness, 
while the Veteran was assigned to the USS 
MIDWAY.  If any records are unavailable, a 
memorandum detailing all efforts to obtain 
them should be placed in the claims file.

2.	Obtain all medical records regarding the 
Veteran's treatment at the VAMC in Biloxi 
for the period from April 2010 to the 
present, and any additional VA and non-VA 
medical records identified by him.  If any 
records are unavailable, a memorandum 
detailing all efforts to obtain them 
should be placed in the claims file.

3.	After completing all of the development 
actions requested above, schedule the 
Veteran for a VA psychiatric examination.  
With regard to the Veteran's claimed 
stressful events, the examiner should 
indicate whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.  
The claims folders and a copy of this 
remand must be provided to the examiner 
prior to the examination.  (The examiner 
is advised that the Veteran served aboard 
the USS MIDWAY from June 1973 to July 
1975, and maintains that he was exposed to 
death, stressful situations, and ongoing 
worries while aboard ship.)

a.	The examiner should determine the 
true diagnoses of any currently 
manifested psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and 
any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV 
diagnostic criteria is required.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by 
the record was sufficient to produce 
PTSD; and (2) whether it is at least 
as likely as not that there is a link 
between the current symptomatology 
and one or more of the in-service 
stressors found to be established by 
the record and found sufficient to 
produce PTSD by the examiner.  

In addition, the examiner must 
comment on the approximate date of 
onset and etiology of any diagnosed 
psychiatric disorder as shown by the 
evidence of record, and in so doing, 
the examiner should attempt to 
reconcile the multiple psychiatric 
diagnoses and/or assessments of 
record based on his/her review of all 
of the evidence of record, 
particularly with respect to prior 
diagnoses of PTSD.  Further, the 
examiner is requested to provide 
detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of 
all the evidence of record for the 
purpose of addressing whether any 
behavioral changes that occurred at 
or close in time to the alleged 
stressor incidents suggest the 
occurrence of one or more of the 
alleged in-service stressors.

b.	If the Veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide 
an opinion as to whether it is at 
least as likely as not (a likelihood 
of 50 percent or more) that any 
currently diagnosed psychiatric 
disorder is causally related to 
military service.

c.	A complete rationale must be 
provided for all opinions 
rendered.  If the examiner cannot 
provide the requested opinions 
without resorting to speculation, he 
or she should expressly indicate this 
and provide a supporting rationale 
as to why an opinion cannot be made 
without resorting to speculation.  

4.	After completion of the above, review the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinion 
requested, the report must be returned for 
corrective action.

5.	Finally, readjudicate the Veteran's claim 
on appeal.  Consideration should be given 
to the recent amendment to 38 C.F.R. § 
3.304(f) (2010), effective July 13, 2010.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



